— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Calabretta, J.), rendered July 27, 1989, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law and as a matter of discretion in the interest of justice, and a new trial is ordered, for the reasons stated in the companion appeal of People v Parker (178 AD2d 665 [decided herewith]). Thompson, J. P., Bracken, Harwood and Copertino, JJ., concur.